ANSTEAD, Judge,
dissenting:
This is an appeal from the dismissal of an action for malicious prosecution predicated on the alleged improper filing of a medical malpractice mediation claim against the appellant. Under the statutory scheme, subsequently invalidated in Aldana v. Holub, 381 So.2d 231 (Fla.1980), it was necessary to initiate a mediation proceeding in compliance with Section 768.44, Florida Statutes (1977), prior to bringing suit for medical malpractice. The recommendation of the mediation panel was then admissible in evidence in the malpractice action. I would hold that the mediation proceeding was sufficiently quasi-judicial in nature and the risk of harm to appellant sufficiently great to constitute a proceeding upon which a malicious prosecution claim could be predicated. Toft v. Ketchum, 18 N.J. 230, 113 A.2d 671 (1955); Nassif v. Goodman, 203 N.C. 451, 166 S.E. 308 (1932); Lueptow v. Schraeder, 226 Wis. 437, 277 N.W. 124 (1938); Melvin v. Pence, 130 F.2d 423 (D.C.Ct.App.1942); Fisher v. Payne, 113 So. 378 (Fla.1927); Oliver v. Haspil, 152 So.2d 758 (Fla.3d DCA 1963).